Title: To Benjamin Franklin from Charles Epp, 2 July 1778: résumé
From: Epp, Charles
To: Franklin, Benjamin


<Altorff, July 2, 1778: The English are making a huge mistake in trying to fight a war overseas, especially against people as civilized as they are. Your leaders show wisdom in waiting for the enemy to overextend their supply lines. The danger for your country will begin after victory, when national consensus breaks down. My advice is not to give too much play to popular will, so easily manipulated by the ambitious. My own experience in the Swiss cantons has shown me that, for all their defects, the aristocratic ones are better governed than the democratic, since brotherly love is an unrealistic notion. Please consider my remarks as coming from a wellwisher.>
